Exhibit 10.7

 

RULE 144A GLOBAL NOTE

 

GLADWYNE FUNDING LLC

 

FLOATING RATE SECURED NOTE, DUE 2024

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE ISSUER HAS
NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF 1940, AS
AMENDED (THE “INVESTMENT COMPANY ACT”).  THE HOLDER HEREOF, BY PURCHASING THIS
NOTE, AGREES FOR THE BENEFIT OF THE ISSUER THAT SUCH NOTE MAY BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED, ONLY (A)(1) TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A UNDER THE SECURITIES ACT, PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER, IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A UNDER THE SECURITIES ACT AND THAT (U) IS A QUALIFIED
PURCHASER WITHIN THE MEANING OF SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT,
(V) WAS NOT FORMED FOR THE PURPOSE OF INVESTING IN THE ISSUER (EXCEPT WHEN EACH
BENEFICIAL OWNER OF THE PURCHASER IS A QUALIFIED PURCHASER), (W) UNDERSTANDS AND
AGREES THAT THE ISSUER MAY RECEIVE A LIST OF PARTICIPANTS IN THE SECURITIES FROM
ONE OR MORE BOOK-ENTRY DEPOSITORIES, (X) IS NOT A BROKER-DEALER THAT OWNS AND
INVESTS ON A DISCRETIONARY BASIS LESS THAN $25,000,000 IN SECURITIES OF
UNAFFILIATED ISSUERS, (Y) IS NOT A PENSION, PROFIT-SHARING OR OTHER RETIREMENT
TRUST FUND OR PLAN IN WHICH THE PARTNERS, BENEFICIARIES OR PARTICIPANTS OR
AFFILIATES MAY DESIGNATE THE PARTICULAR INVESTMENT TO BE MADE AND (Z) HAS
RECEIVED THE NECESSARY CONSENT FROM ITS BENEFICIAL OWNERS WHEN THE PURCHASER IS
A PRIVATE INVESTMENT COMPANY FORMED ON OR BEFORE APRIL 30, 1996, AND IN A
TRANSACTION THAT MAY BE EFFECTED WITHOUT LOSS OF ANY APPLICABLE INVESTMENT
COMPANY ACT EXEMPTION OR EXCLUSION, (B) IN A PRINCIPAL AMOUNT OF NOT LESS THAN
THE MINIMUM DENOMINATION SET FORTH IN THE INDENTURE AND (C) IN ACCORDANCE WITH
ALL APPLICABLE SECURITIES LAWS OF THE STATES OF THE UNITED STATES OR OTHER
APPLICABLE JURISDICTION.  ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF
NO FORCE AND EFFECT, WILL BE VOID AB INITIO AND WILL NOT OPERATE TO TRANSFER ANY
RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO
THE ISSUER, THE TRUSTEE OR ANY INTERMEDIARY.  EACH TRANSFEROR OF THIS NOTE WILL
PROVIDE NOTICE OF THE TRANSFER RESTRICTIONS SET FORTH HEREIN AND IN THE
INDENTURE TO ITS TRANSFEREE.  IN ADDITION TO THE FOREGOING, THE ISSUER MAINTAINS
THE RIGHT TO RESELL SECURITIES PREVIOUSLY TRANSFERRED TO NON-PERMITTED HOLDERS
(AS DEFINED IN THE INDENTURE) IN ACCORDANCE WITH AND SUBJECT TO THE TERMS OF THE
INDENTURE.

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE ISSUER OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR

 

--------------------------------------------------------------------------------


 

PAYMENT AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO.  OR OF SUCH
OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT HEREON IS MADE TO CEDE & CO.).

 

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART,
TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE, AND
TRANSFERS OF PORTIONS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN
ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO HEREIN.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN.  ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF.  ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

 

THE FAILURE TO PROVIDE THE ISSUER, THE TRUSTEE AND ANY PAYING AGENT WITH THE
APPLICABLE U.S. FEDERAL INCOME TAX CERTIFICATIONS (GENERALLY, AN INTERNAL
REVENUE SERVICE FORM W-9 (OR SUCCESSOR APPLICABLE FORM) IN THE CASE OF A PERSON
THAT IS A “UNITED STATES PERSON” WITHIN THE MEANING OF SECTION 7701(A)(30) OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) WILL RESULT IN U.S.
WITHHOLDING FROM PAYMENTS TO THE HOLDER IN RESPECT OF THIS NOTE.

 

BY ACQUIRING THIS NOTE (OR INTEREST THEREIN), EACH PURCHASER (AND, IF THE
PURCHASER OR TRANSFEREE IS AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN, ITS
FIDUCIARY) IS DEEMED TO REPRESENT AND WARRANT THAT (1) IT IS NOT ACQUIRING THE
NOTE (OR INTEREST THEREIN) WITH THE ASSETS OF AN EMPLOYEE BENEFIT PLAN (AS
DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”)) WHICH IS SUBJECT TO TITLE I OF ERISA OR A PLAN (AS DEFINED
IN SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”))
OR ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” (WITHIN THE MEANING
OF 29 C.F.R. § 2510.3-101, AS MODIFIED BY SECTION 3(42) OF ERISA) BY REASON OF
SUCH EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN THE ENTITY, (2) IF THE
PURCHASER OR TRANSFEREE IS A GOVERNMENTAL PLAN OR CHURCH PLAN, ITS ACQUISITION
AND HOLDING OF THE NOTE (OR INTEREST THEREIN) WILL NOT GIVE RISE TO A NONEXEMPT
VIOLATION OF ANY STATE, LOCAL OR OTHER LAW THAT IS SIMILAR TO THE FIDUCIARY AND
PROHIBITED TRANSACTION PROVISIONS OF ERISA OR SECTION 4975 OF THE CODE AND
(3) IF ACQUIRED DURING THE INITIAL INVESTMENT PERIOD (AS DEFINED IN THE
INDENTURE), IT IS NOT AN AFFECTED BANK (AS DEFINED IN THE INDENTURE).  ANY
PURPORTED TRANSFER OF A NOTE (OR INTEREST THEREIN) TO A PURCHASER OR TRANSFEREE
THAT DOES NOT COMPLY WITH THE ABOVE REQUIREMENTS SHALL BE NULL AND VOID AB
INITIO.

 

--------------------------------------------------------------------------------


 

GLADWYNE FUNDING LLC

 

Floating Rate Secured Note, Due 2024

 

Up to U.S. $400,000,000

 

R-1
CUSIP NO.: 376769 AA3

 

GLADWYNE FUNDING LLC, a Delaware limited liability company (the “Issuer”), for
value received, hereby promise to pay to CEDE & CO.  or its registered assigns,
upon presentation and surrender of this Note (except as otherwise permitted by
the Indenture hereinafter referred to), the principal sum of up to FOUR HUNDRED
MILLION United States Dollars (U.S. $400,000,000) on December 1, 2024 (the
“Stated Maturity”), as adjusted by any Increases up to and including December 1,
2014 and as adjusted upward or downward in accordance with the Schedule of
Exchanges as attached hereto, or upon the unpaid principal of this Note becoming
due and payable at an earlier date by declaration of acceleration, call for
redemption or as otherwise provided below and in the Indenture.  The Issuers
promise to pay interest thereon on each Payment Date (as defined in the
Indenture) in each year, commencing March 2015, and at the Stated Maturity, at
the rate equal to the LIBOR for the Applicable Period plus 4.00% per annum (the
“Note Interest Rate”), on the unpaid principal amount hereof until the principal
hereof is paid or duly provided for in accordance with the Indenture.
Notwithstanding the foregoing, in the event funds are not sufficient (in
accordance with Article XI of the Indenture) to pay the Interest Distribution
Amount (as defined in the Indenture) in full on any Payment Date, any deficient
amount shall not be due and payable on such Payment Date and shall be deferred
and included in the Interest Distribution Amount on future Payment Dates until
such funds are available to pay the Interest Distribution Amount in full
(“Deferred Interest”). To the extent lawful and enforceable, interest on
Deferred Interest shall accrue at the Note Interest Rate until paid as provided
in the Indenture. Interest shall be computed on the basis of the actual number
of days elapsed in the applicable Interest Accrual Period divided by 360.  The
interest so payable and punctually paid on any Payment Date, and the principal
payable and punctually paid on any Payment Date, will, as provided in the
Indenture, be paid to the Person in whose name this Note (or one or more
predecessor Notes) is registered at the close of business on the Regular Record
Date for such interest, which shall be the fifteenth day (whether or not a
Business Day) preceding such Payment Date.

 

The obligations of the Issuers under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral
Obligations and other Collateral pledged by the Issuer in accordance with the
Priority of Payments, and in the event the Collateral Obligations and other
Collateral are insufficient to satisfy such obligations, any claims of Holders
shall be extinguished.

 

This Note is one of a duly authorized issue of Floating Rate Secured Notes, Due
2024 (the “Notes”) of the Issuer, limited in aggregate principal amount to U.S.
$400,000,000 and issued under that certain Indenture (the “Indenture”) dated as
of September 11, 2014, among the Issuers and Citibank, N.A., as trustee (the
“Trustee,” which term includes any successor trustee as permitted under the
Indenture).  Authorized under the Indenture are the Notes of the Issuer. 
Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity unless
payment of principal is improperly withheld.

 

--------------------------------------------------------------------------------


 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Trustee and the Holders of the
Notes and the terms upon which the Notes are, and are to be, authenticated and
delivered.

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Indenture.

 

Payments in respect of principal and interest due on any Payment Date of this
Note shall be made by the Paying Agent, subject to any laws or regulations
applicable thereto, by wire transfer in immediately available funds to a Dollar
account maintained by DTC or its nominee to the extent practicable or otherwise
by U.S. dollar check drawn on a bank in the United States of America delivered
to DTC or its nominee.  The final payment of interest and principal due on this
Note shall be made (except as otherwise provided in the Indenture) only upon
presentation and surrender of this Note at the Corporate Trust Office of the
Trustee or at the office of any Paying Agent appointed under the Indenture.

 

The registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

Except as specifically provided herein and in the Indenture, the Issuer shall
not be required to make any payment with respect to any tax, assessment or other
governmental charge imposed by any government or any political subdivision or
taxing authority thereof or therein.

 

In certain cases this Note may be redeemed, in whole or in part, in the manner
provided in the Indenture.

 

As specified in the Indenture and subject to conditions therein, on any Business
Day, the Issuer may cause an optional redemption, in whole, or in part, of the
Notes at the written direction of, or with the written consent of, the
Redemption Control Class.  The redemption price for the Notes shall be subject
to the provisions set forth in the Indenture.

 

If an Event of Default shall occur and be continuing, the Notes may become or be
declared due and payable in the manner and with the effect provided in the
Indenture.  If any such acceleration of maturity occurs prior to the Stated
Maturity of this Note, the amount payable to the Holder of this Note will be
equal to the aggregate unpaid principal amount of the Notes on the date this
Note becomes so due and payable, together with accrued and unpaid interest on
such unpaid principal amount at the Note Interest Rate.

 

Payments of principal and interest on this Note are subordinate to the payment
on each Payment Date of certain other obligations of the Issuer in accordance
with the Priority of Payments.

 

The Notes are issuable only in fully registered form without coupons in minimum
denominations of $500,000 and integral multiples of $1,000 in excess thereof if
held through a Rule 144A Global Note.

 

The Issuer shall arrange for the Registrar (which shall initially be the
Trustee) to keep the Register.  Title to this Note shall pass by registration in
the Register for the Notes.

 

--------------------------------------------------------------------------------


 

No service charge shall be made for exchanging or registering the transfer of
this Note, but the Trustee may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.  The Trustee
and the Registrar may request evidence reasonably satisfactory to it proving the
identity of the transferee and transferor and the authenticity of their
signatures.

 

The remedies of the Trustee and the Holder hereof, as provided herein or in the
Indenture, shall be cumulative and concurrent and may be pursued solely against
the Collateral.  No failure on the part of the Holder or of the Trustee in
exercising any right or remedy hereunder or under the Indenture shall operate as
a waiver or release thereof, nor shall any single or partial exercise of any
such right or remedy preclude any other further exercise thereof or the exercise
of any other right or remedy hereunder or under the Indenture.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICTS OF
LAWS PRINCIPLES THEREOF.

 

Unless the certificate of authentication hereon has been executed by the Trustee
by the manual signature of one of its Authorized Officers, this Note shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuers have caused this Note to be duly executed.

 

Dated

September 11, 2014.

 

 

 

 

 

GLADWYNE FUNDING LLC

 

 

 

 

 

By:

/s/ Gerald F. Stahlecker

 

 

Name: Gerald F. Stahlecker

 

 

Title: Executive Vice President

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

CITIBANK, N.A., not in its individual capacity but solely as Trustee

 

 

By:

/s/ Jennifer Parker

 

 

 

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

For value received

 

 

hereby sells, assigns and transfers unto

 

 

 

 

 

Please insert social security or other identifying number of assignee

 

Please print or type name and address, including zip code of assignee:

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
                              
Attorney to transfer the Note on the books of the Issuer with full power of
substitution in the premises.

 

Date:

 

 

Your Signature:

 

 

 

(Sign exactly as your name appears on this Note)

 

--------------------------------------------------------------------------------


 

SCHEDULE OF EXCHANGES IN RULE 144A GLOBAL NOTE

 

The amount issued on the Closing Date is U.S. $25,000,000.

 

The following exchanges of a part of this Global Note have been made:

 

Date of
Exchange

 

Amount of
Decrease in
Principal Amount
of this Global Note

 

Amount of
Increase in
Principal Amount
of this Global Note

 

Principal Amount
of this Global
Note following
such Decrease (or
Increase)

 

Signature of
Authorized Officer
of Trustee or
Registrar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------